965 So.2d 1176 (2007)
Donald H. FOSS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-4287.
District Court of Appeal of Florida, Fifth District.
August 17, 2007.
Rehearing Denied October 10, 2007.
*1177 Donald H. Foss, Lake City, pro se.
Bill McCollum, Attorney General, Tallahassee, and Carmen F. Corrente, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Scott v. State, 465 So.2d 1359, 1361 (Fla. 5th DCA 1985) ("[Foss] is not entitled to negotiate a plea, accept the benefit of it, and then ask the trial court, or this court, to grant him a better deal than the one agreed to by the [S]tate.").
PALMER, C.J., THOMPSON and SAWAYA, JJ., concur.